Luke, J.,
dissenting. I do not agree to the judgment of affirmance in this case for the reason that, in my opinion, under no view of the evidence was the crime of manslaughter involved. There was no eye-witness to the killing, and the State depended for a conviction upon the admissions of the defendant. In my opinion, the statement of the defendant justified the killing. Under his statement he was not engaged in a quarrel, was not wanting a quarrel or á fight, and was doing everything in h'is power to get away from the deceased, who pursued him with a threat that he would “ brain him ” with a double-tree which he held in his hand.